— Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered March 28, 1991, convicting him of criminal possession of stolen property in the third degree (three counts), criminal possession of stolen property in the fourth degree (six counts), illegal possession of a vehicle identification number plate (three counts), forgery of a vehicle identification number, criminal possession of stolen property in the fifth degree, possession of burglar’s tools, operating as an unlicensed vehicle dismantler, operating a motor vehicle while license is suspended or revoked, and engaging in the business of dismantling vehicles without displaying the required signs, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed, for reasons stated by Justice O’Dwyer in her memorandum decision at the Supreme Court, Queens County, dated January 30, 1991. O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.